UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7706


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DONOVAN ANTHONY MONCRIEFFE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:07-cr-00177-CMH-4; 1:11-cv-01180-CMH)


Submitted:   April 30, 2014                 Decided:   June 6, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donovan Anthony Moncrieffe, Appellant Pro Se. Jay V. Prabhu,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donovan        Anthony       Moncrieffe           seeks     to     appeal       the

district     court’s      order    accepting         the      recommendation          of    the

magistrate       judge   and   denying        relief     on    his     28    U.S.C.    § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues     a   certificate          of     appealability.          28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable          jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,        537     U.S.    322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Moncrieffe        has     not        made       the       requisite      showing.

Accordingly, we deny a certificate of appealability, deny leave

to proceed in informa pauperis, and dismiss the appeal.                                      We

dispense     with       oral   argument        because         the    facts     and     legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3